Citation Nr: 1618372	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-42 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Board remanded this matter for additional evidentiary development.


FINDING OF FACT

The Veteran's current bilateral hearing loss is not related to his military service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).



The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in January 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Board also notes that the actions requested in the Board's May 2015 remand have been completed.  Specifically, the agency of original jurisdiction (AOJ) obtained a new VA audiological examination and opinion in July 2015, and then issued a supplemental statement of the case in September 2015.  Accordingly,      the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. General Legal Criteria and Analysis

The Veteran contends that he developed bilateral hearing loss secondary to his inservice exposure to acoustic trauma.  Specifically, he reports inservice exposure to large and small arms fire, artillery, low flying aircraft, helicopter engines, and bombing noise. 


Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, including sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake      v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has been diagnosed during the course of the appeal with bilateral sensorineural hearing loss.  This diagnosis was listed in VA audiological examinations conducted in April 2010 and July 2015.  Prior to that, a private audiological evaluation, performed in November 2009, revealed findings of bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  Accordingly, the first criterion for establishing service connection has been met.  Moreover, the Board finds that Veteran's statements relating a history of noise exposure during service  to be credible.  Thus, the question now becomes whether the Veteran's hearing loss disability is related to his military service.

The Veteran served on active duty in the Army from February 1966 to February 1970.  His service personnel records confirm his contentions concerning his inservice exposure to acoustic trauma.  

The Veteran's service treatment records are silent as to any diagnosis of sensorineural hearing loss.  His January 1966 entrance examination listed his ears and drums as normal.  An audiological evaluation performed at that time revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
5 (15)
-
0 (5)
LEFT
0 (15)
-10 (0)
-5 (5)
-
5 (10)

The numbers in parentheses indicate the conversion from American Standards Association (ASA) units to International Standard Organization (ISO) units.  ISO units have been the standard since November 1967.  Thus, service department audiometric readings prior to October 31, 1967, must be converted from ASA   units to ISO units for proper comparison. 

A January 1967 treatment report noted the Veteran's complaints of loss of hearing in the right ear.  The report noted that impacted cerumen was removed from the Veteran's right ear, and that he was returned to duty.  No follow up treatment was indicated.  The Veteran's separation examination, conducted in January 1970, listed his ears and drums as normal.  An audiological evaluation performed at that time revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
10
-
10
LEFT
-5
-5
-5
-
15

On a medical history report, completed pursuant to his separation examination, the Veteran denied having any history of hearing loss.

The first post service complaint or diagnosis of hearing loss was a private audiological evaluation conducted in November 2009.  The examination report noted findings of bilateral hearing loss for VA purposes.  38 C.F.R. 3.385.  

In April 2010, a VA examination for audiology was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted the Veteran's inservice history of acoustic trauma, including noise from engines, turbines, artillery, and guns.  The VA examiner noted that audiological evaluations performed during the Veteran's entrance and exit examinations from service were essentially unchanged.  The Veteran denied any hazardous post service noise exposure.  An audiological evaluation was conducted and the report listed a diagnosis of mild high-frequency bilateral sensorineural hearing loss.  The VA examiner then opined that it was less likely as not that the Veteran's current hearing loss was due to his in-service noise exposure.  In support of this opinion, the VA examiner noted that the Veteran's separation examination, including a medical history report, revealed no hearing loss.

In its Brief Presentation filed in April 2015, the Veteran's representative referenced internet articles suggesting that there can remain damage to the cochlear hairs and nerves which manifest over time, even after the apparent recovery of normal hearing after acoustic trauma.  

In July 2015, a VA examination for hearing loss was conducted.  The VA examiner noted that the Veteran's electronic claims file had been reviewed.  An audiological evaluation was conducted and the report listed a diagnosis of bilateral sensorineural hearing loss.  The VA examiner acknowledged the Veteran's inservice history of noise exposure, including his inservice duties involving helicopter engines and exposure to combat arms fire.  The VA examiner also noted that the Veteran  denied the use of hearing protection during service, and denied any post service occupational noise exposure.  The VA examiner then opined that the Veteran's current bilateral sensorineural hearing loss was less likely than not caused by 
or a result of his military service.  In support of this opinion, the VA examiner noted that a comparison of the Veteran's entrance examination (with ASA to     ISO conversion as it was completed prior to November 1967) and his separation examination did not show a significant threshold shift.  The examiner also       noted that while the Veteran was presumed a reliable historian in regards to         his complaints of noise exposure during active service and symptoms of bilateral hearing loss since then, the Veteran denied having undergone an audiological evaluation at the time of his separation examination and a comparison of his entrance and separation examinations revealed multiple differences between        the two, not only regarding the hearing test, but other results as well (blood pressure, pulse, distant vision).  The VA examiner also noted that no mention        of this falsification of records was made on the Veteran's prior VA audiology examination in April 2010.

As a hearing loss disability was not shown during service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

The Board finds the audiograms in service and the medical opinions rendered by the VA examiners to be significantly more probative than the Veteran's lay assertions and the articles referenced by the Veteran's representative regarding the etiology    of his current hearing loss disability.  In this regard, the 2015 VA examiner, after examining the Veteran and reviewing the claims file, determined the current hearing loss was not related to service, and provided adequate rationale for the conclusion reached.  Accordingly, that opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

While the Veteran believes that his current bilateral hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hearing loss are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology     of his hearing loss is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current bilateral hearing loss is not competent medical evidence.  On this point, the Board finds     the opinion of the VA examiner in July 2015 to be significantly more probative   than the Veteran's lay assertions.

The Board also notes that there are some inconsistencies in the Veteran's contentions herein.  Although he now claims to have had hearing loss which    began during his military service, he denied having any hearing loss on a      medical history report completed pursuant to his separation examination in   January 1970.  Thus, his contention as to continuing hearing loss since service is  not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006)     (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

As for the internet articles referenced by the Veteran's representative, these are simply too general and inconclusive to establish a medical nexus between the Veteran's current hearing loss and his military noise exposure over 45 years ago.   In contrast, the VA examiner's July 2015 medical opinion is specific as to the facts of this case and was provided following examination of the Veteran, consideration of his contentions, and review of his claims file.  Accordingly, the Board finds the VA examiner's July 2015 opinion to carry significantly greater probative weight than internet article information that is general in nature.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for bilateral hearing loss.  While the Veteran's inservice noise exposure is not disputed, the Veteran's statements regarding causation are not competent medical opinions.  See Jandreau, supra.  Moreover, the Board finds the VA examiner's July 2015 opinion that the Veteran's current bilateral hearing loss was "less likely than not" related to his military service to be the most probative evidence as to whether the Veteran currently has any hearing loss related to his military service.

Accordingly, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bilateral hearing loss.  As there is no doubt to be resolved, service connection for bilateral hearing loss is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


